Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,552,714  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Re claim 1 Malur Srinivasan US 2019/0266442 discloses  A method comprising: receiving, via a user interface, a request including an input image (see abstract input  identifying an item see paragraph 24 input may be and image ); processing, using one or more hardware processors, the input image using a machine learning model to produce a intermediate image ( first input as an output of the first GAN); processing the intermediate image using the machine learning model to produce an output image (see abstract processing first image with GAN to generate output image); 

Chittar US 9,405,773 discloses performing an image-based search using the output image to identify one or more search-result images (see claim 1 note that image is used as a search query); and causing display of the one or more search-result images in the user interface in response to the search request (see claim 1 display results similar to the search query ).



The remaining independent claims contains similar subject matter and are allowable for similar reasons. The dependent claims are allowable over the prior art by virtue of their dependency from allowable independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669